Garni, J.
(dissenting). I respectfully dissent. I agree with the majority that there is a triable issue of fact whether plaintiff caused or procured the intoxication of his wife (decedent) (see Baker v John Howards Brew House, LLC, 43 AD3d 840 [2007]). I nevertheless conclude, however, that Supreme Court properly granted those parts of the motion of defendant Malbeat, Inc., doing business as Mallwitz’s Island Lanes (Malbeat), for summary judgment dismissing the fourth cause.of action, asserted in plaintiff’s individual capacity, for a violation of the Dram Shop Act (General Obligations Law § 11-101), as well as the cross claim of defendant Robert E. Brennan against Malbeat. In my view, based on the undisputed facts as set forth herein, the majority is incorrect in concluding that it cannot be said as a matter of law that there was no “reasonable or practical connection” between the alleged unlawful sale of alcohol by Malbeat to decedent and the inconceivable and unimaginable confluence of circumstances and intervening actions giving rise to decedent’s tragic death (see Barry v Gorecki, 38 AD3d 1213, 1215-1216 [2007]; see generally Bartkowiak v St. Adalbert’s R. C. Church Socy., 40 AD2d 306, 310 [1973]).
On the evening in question, plaintiff and decedent were attending a Halloween party at Mallwitz’s Island Lanes (Island Lanes). Decedent was dressed entirely in black, as a witch. Following the altercation in the parking lot described by the majority, decedent was safely transported from Island Lanes to her mother’s home by a Sheriffs Deputy at approximately 1:30 a.m.* Decedent’s mother was awakened upon decedent’s arrival. Approximately one hour later decedent’s mother went to use the bathroom and decedent, still dressed in her black witch costume, left the home on that moonless October night and began to walk on an unlit road to the police station in an effort to find plaintiff.
Decedent’s mother realized that decedent had left the home and drove along Whitehaven Road, where she found her daughter walking on the shoulder of the road in the direction of the *47police station. Decedent’s mother attempted to pull decedent into the vehicle but was unable to do so. Decedent’s mother then returned home in her vehicle, called 911 and waited for the police to bring decedent home. The 911 call log indicates that the call from decedent’s mother was received at 3:18 a.m. Decedent’s mother did not drive alongside decedent with her lights flashing, nor did she attempt to provide any other protective measures as decedent walked along the dark road in her black witch costume.
Coincidentally, Brennan, an early riser, was simultaneously returning to his home on Whitehaven Road after having driven to the store to buy a newspaper. At approximately 3:25 a.m., Brennan approached his home on Whitehaven Road and attempted to back into his driveway. During that maneuver, Brennan’s left side mirror hit decedent and knocked her down. Brennan got out of his vehicle and observed decedent on the ground at the “fog line” on the eastbound lane of the road. According to Brennan, decedent was moving and moaning. Without moving decedent to a place of safety or otherwise providing her with any assistance, Brennan reentered his vehicle and decided to drive rather than walk the remaining 100 yards to his house, whereupon he called 911. Brennan did not leave his vehicle at the scene with its lights flashing, nor did he take any measures to protect decedent from further injury when he left the scene to call 911. The 911 call log indicates that Brennan’s call was received at 3:28 a.m.
At 3:29 a.m., the same Sheriff’s Deputy who had delivered decedent to the safety of her mother’s home earlier that morning responded to a 911 call reporting that a woman was walking in the center of Whitehaven Road. While en route to White-haven Road, that Sheriffs Deputy, followed by another Sheriffs Deputy, received another dispatch to respond to a 911 call reporting that a pedestrian had been struck by a vehicle on Whitehaven Road.
While driving along Whitehaven Road at approximately 3:30 a.m., the Sheriff’s Deputy who had driven decedent to her mother’s home drove his patrol vehicle over decedent as she lay in the eastbound lane. Decedent died as a result of the injuries she sustained when she was run over by the patrol vehicle.
In my view, the majority’s conclusion that these undisputed facts do not establish as a matter of law that there was no “reasonable or practical connection” between Malbeat’s alleged unlawful sale of alcohol to decedent and her death has effectively *48stripped the limiting phrase “reasonable or practical connection” of any meaning or boundary.
Although it is well settled that, with respect to a cause of action pursuant to the Dram Shop Act, “[p]roximate cause, as must be established within the context of a conventional common-law negligence action, is not required” (Church v Burdick, 227 AD2d 817, 818 [1996]), there must still be “some reasonable or practical connection between the unlawful sale” of alcohol and the injury or death (Adamy v Ziriakus [appeal No. 1], 231 AD2d 80, 88 [1997], affd 92 NY2d 396 [1998] [internal quotation marks omitted]). Indeed, this Court has found the absence of a “reasonable or practical connection” in circumstances less extraordinary than those here. In Barry, we concluded that there was “ ‘no reasonable or practical connection between the alleged unlawful sale of alcohol’ ” and the injuries sustained by the plaintiffs 18-year-old son as a matter of law, where the alcoholic beverage vendor sold beer to a 20 year old who hosted a party at which the plaintiffs son became intoxicated (38 AD3d at 1215-1216). When the police were called to the party, the plaintiffs son fled and fell from a cliff at the edge of the backyard (id. at 1215). In my view, the extraordinary circumstances presented here far exceéd those in Barry in determining whether there was a “reasonable or practical connection” between the unlawful sale of alcohol and decedent’s death.
The cases relied upon by the majority are distinguishable from this case for the simple reason that they involve circumstances readily embraced by the “reasonable or practical connection” standard. Bertholf v O’Reilly (74 NY 509, 511 [1878]) involved a horse that died as a result of being overdriven by the plaintiffs intoxicated son. Bartkowiak involved an individual who was stabbed to death by an intoxicated 15-year-old boy who had purchased his last beer five minutes before the stabbing (40 AD2d at 307-308). Etu v Cumberland Farms (148 AD2d 821 [1989]) involved the sale of beer to a 15-year-old boy who, upon becoming intoxicated, drove his family’s car without permission and died in a one-car accident. Lastly, Church involved the unlawful sale of alcohol to a defendant who returned home in an intoxicated condition and shot and killed the plaintiff’s decedent when he stopped by the defendant’s home (227 AD2d at 817). The common element in those cases is that the intoxicated person directly inflicted some injury upon himself or a third party or, in the Bertholf case, a horse.
*49In contrast, this case involves the intervening actions of three sober individuals who directly altered the course of events beyond any “reasonable or practical connection” to Malbeat’s alleged unlawful sale of alcohol to decedent. The Sheriffs Deputy drove decedent from Island Lanes to her mother’s home and thus placed her in a position of safety. Decedent’s mother permitted decedent to leave the home, dressed in her black witch costume, and to walk along Whitehaven Road on a moonless night. Brennan struck decedent in the roadway and decided to leave her there, injured, unattended and with no indicators that she was there, while he drove from the scene to call 911. The Sheriffs Deputy returned to the scene with the knowledge that a pedestrian was walking on the roadway on a moonless night, and he drove over her in the location where she had been left after being hit by Brennan’s vehicle.
Accordingly, I would affirm the order granting those parts of the motion of Malbeat for summary judgment dismissing the fourth cause of action, asserted in plaintiffs individual capacity, for a violation of the Dram Shop Act, and Brennan’s cross claim against it on the ground that, under the circumstances presented here, there is no reasonable or practical connection between the alleged unlawful sale of alcohol to decedent and her death (see Barry, 38 AD3d at 1215-1216).
Hurlbutt, J.E, Centra and Gorski, JJ., concur with Peradotto, J.; Garni, J., dissents and votes to affirm in a separate opinion.
It is hereby ordered that the order insofar as appealed from is reversed, on the law, without costs, the motion of defendant Malbeat, Inc., doing business as Mallwitz’s Island Lanes, is denied in part and the fourth cause of action and the cross claim of defendant Robert E. Brennan against it are reinstated.

 On the night in question, the change from Daylight Savings Time (DST) to Eastern Standard Time (EST) was effectuated within the Sheriffs Department as of 2:00 A.M. DST. Thus, the Sheriffs Department dispatch records reflect that the call related to the altercation at Island Lanes came in at “1:41:28 DST” and decedent was transported to her mother’s home at “1:33:57 EST.” This of course would have been recorded as “2:33:57 DST” had DST remained in effect.